Citation Nr: 1515601	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 percent for service-connected scoliosis.

2.  Entitlement to an increased initial rating in excess of 10 percent for service-connected bilateral plantar fasciitis.  


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1987 to November 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for scoliosis and plantar fasciitis and established a 10 percent rating and a noncompensable rating, respectively.  The Veteran appealed this decision.  

An interim (June 2013) rating decision increased the rating for the plantar fasciitis disability to 10 percent.  As the award of 10 percent for the plantar fasciitis was less than the maximum available benefit, the claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1992).

The issue of service connection for the cervical spine has been raised by the record in the Veteran's VA Form 9 where she noted degenerative joint disease of the cervical spine was found on her January 2012 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board also notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claims.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that her service-connected scoliosis and plantar fasciitis are more severe than contemplated by her current disability ratings, and that they should be rated at 20 percent disabling.  See June 2013 VA Form 9. 

First, it appears that there are outstanding VA and private treatment records.  The Veteran submitted a page from January 2013 letter from the Women's Health Clinic of the Washington VA Medical Center (VAMC) noting that the Veteran had recent testing there.  Therefore, upon remand, any relevant VA medical center records should be obtained.  
The Veteran was also being treated at the Alexandria Health Care Center.  An April 2012 letter stated that the Veteran had been treated there for the past seven years for ongoing chronic back spasm and muscle ache.  Upon remand any outstanding relevant records from the appeal period from this private medical facility, and any other private clinicians the Veteran is seeing should be obtained.

Regarding scoliosis, the Veteran was afforded a VA examination in January 2012.  The Veteran reported an inability to walk or stand for prolonged periods of time due to back spasms at times.  However, the examiner later noted the Veteran did not have muscle spasms of the thoracolumbar spine.  Muscle spasming is used to determine the appropriate rating for a back disability, and one criteria in the rating system is whether the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Upon remand, the January 2012 examiner should provide an addendum opinion that reconciles her opinion with the Veteran's lay statements and the Alexandria Health Care Center records indicating the Veteran does suffer from back spasms, and should comment on whether any muscle spasms the Veteran suffered during the appeal period were severe enough to result in an abnormal gate or abnormal spinal contour, and specifically, whether the spasms are severe enough to be the cause of the Veteran's service-connected scoliosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, the Veteran also seeks higher evaluations for her bilateral plantar fasciitis. A VA examination was most recently conducted in January 2012.  The disability benefits questionnaire noted that the examiner should complete a separate questionnaire for flatfoot, but the examiner did not complete the disability benefits questionnaire for flatfoot.  The Board observes that in an July 2013 Compensation Service Bulletin, raters were directed to evaluate plantar fasciitis under the criteria for flatfoot or pes planus, as the symptoms listed under that code most closely approximated the disability picture typically seen in plantar fasciitis.  Because the examination report does not include findings pertinent to the criteria for evaluating flatfoot, the Board concludes that it is not adequate for the purpose of accurately evaluating the Veteran's plantar fasciitis.  Thus, an additional foot examination should be carried out.  See Barr, supra.
Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding relevant VAMC treatment records, including those from the Women's Health Clinic of the Washington VAMC.

2.  Request that the Veteran provide or authorize the release of any relevant outstanding non-VA records.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private medical records pertaining to the Veteran's claims not currently of record specifically to include outstanding records from the Alexandria Health Care Center.

3.  The Veteran's claims file should be returned to the examiner who conducted the Veteran's January 2012 VA evaluation of the spine for the purpose of obtaining an addendum medical opinion.  If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new VA examination.

The examiner should reconcile her opinion with the Veteran's lay statements and the Alexandria Health Care Center records indicating the Veteran does suffer from back spasms, and should comment on whether any muscle spasms the Veteran suffered during the appeal period were severe enough to result in an abnormal gate or abnormal spinal contour, and specifically, whether the spasms are severe enough to be the cause of the Veteran's service-connected scoliosis.

A rational for all opinions should be expressed. 

4.  Schedule the Veteran for a VA examination to determine the severity of her service-connected bilateral plantar fasciitis.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

The examiner should indicate whether the functional limitation caused by the Veteran's bilateral plantar fasciitis is mild, moderate, severe, or pronounced.  

5.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






